Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AU

 

FIFTY-FIRST AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Fify-first Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, the effective date of this Amendment
is May 22, 2014 (the Effective Date").  Further, upon execution of this
Amendment by the parties, any subsequent reference to the Agreement between the
parties shall mean the Agreement as amended by this Amendment.  Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

 

CSG and Customer agree to the following as of the Effective Date:

 

1.   Effective as of June 30, 2014, upon execution by CSG and Customer of this
Amendment, Customer agrees to purchase and CSG agrees to provide an additional
****** (**) Vantage User IDs/Sessions.  Accordingly, pursuant to the terms of
the Eighth Amendment to the Agreement dated January 5, 2010 (CSG document number
2301676), the Twenty-fifth Amendment dated March 12, 2012 (CSG document number
2311963), the Thirty-second Amendment dated August 8, 2012 (CSG document number
2313710), the Thirty-ninth Amendment dated June 7, 2013 (CSG document number
2502779) and the Forty-ninth Amendment dated June 13, 2014 (CSG document number
2506656), the number of Vantage User IDs/Sessions will be increased from *****
******* ********** (***) to ***** ******* ************ (***) and Customer shall
be invoiced accordingly. 

 

 

THIS AMENDMENT is executed on the day and year last signed below to be effective
as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP - Billing

 

Title:  EVP, CAO & General Counsel

 

Name:  Michael Ciszek

 

Name:  Joseph T. Ruble

 

Date:  7/23/14

 

Date:  24 July 2014

 